*683On Application for Rehearing
PER CURIAM.
In its application for a rehearing herein defendant calls our attention to the fact that we allowed plaintiff to recover interest at the legal rate from September 11, 1958, the date of the discovery of the loss, rather than from October 24, 1958, the date the proof of loss was filed with the insurer. We agree with defendant that the interest' should run from the latter date.
The other grounds urged for rehearing are not valid. Therefore,
It is ordered that our original decree herein he amended so as to provide that plaintiff have interest on the amount of its judgment at the legal rate from October 24, 1958, until paid, and that defendant’s application for the rehearing be denied.
Original decree amended; rehearing denied.